PER CURIAM:
This claim was submitted upon a duly executed written stipulation which revealed the following: On March 13, 1977, ¿ retaining wall on Route 52/14 in Maybeury, McDowell County, West Virginia, collapsed and caused damage to property belonging to the claimant. Route 52/14 and the retaining wall are owned and maintained by the respondent. The parties agree that the sum of $900 is a fair and equitable estimate of the damages sustained by the claimant.
As the respondent’s negligent maintenance of its stone wall proximately caused the damage to claimant’s property, the Court hereby finds that the respondent is liable to the claimant for damages in the amount stipulated.
Award of $900.00.